OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs.
There is no record evidence to support the conclusion that the licensees had violated subdivision 6 of section 106 of the Alcoholic Beverage Control Law by "suffer[ing] or permitting the] premises to become disorderly” on either May 17 or May 18, 1978. To the contrary, as the Appellate Division correctly found, the evidence upon which the State Liquor Authority based its determination demonstrated that the licensees and their agents had not used any unnecessary force or otherwise acted improperly in removing the unruly patron from the premises or in resisting his return on the following day. Accordingly, the agency’s determination canceling the tavern’s liquor license was properly annulled.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Judgment affirmed, with costs, in a memorandum.